Citation Nr: 1041758	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the currently diagnosed bilateral hearing 
loss and service.

2.  Resolving all doubt, the competent evidence shows a 
relationship between the currently diagnosed tinnitus and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
the grants of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993). 

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the benefit of the doubt will be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  His Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
reflects more than 15 years of service in the United States Navy.  
It also reveals that on service separation in January 1967, his 
military occupational specialty (MOS) was in F8 systems, the 
civilian equivalent of which was jet-aircraft servicer.  The 
Veteran asserts that as a result of the loud noises to which he 
was exposed in this capacity, he experienced tinnitus since at 
least the early 1950s, and that his bilateral hearing loss is the 
result of noise exposure during military service.  On the basis 
of the Veteran's statements, which the Board finds both credible 
and consistent with his assigned MOS, as well as the 
documentation of his job responsibilities in his service 
treatment and service personnel records, exposure to acoustic 
trauma in service is conceded.

The service treatment records do not reflect objectively 
documented evidence of tinnitus during service or at service 
separation.  However, "tinnitus" means a noise in the ears, 
such as ringing, buzzing, roaring, or clicking; it is usually 
subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1914 (30th Ed. 2003).  Indeed, tinnitus is a disorder uniquely 
ascertainable by the senses, and lay assertions as to its 
existence and duration are especially probative.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  The Veteran has 
asserted during the course of his appeal that his tinnitus began 
in the early 1950s, during service, and has continued through the 
present time.  The Board finds that these statements are 
competent lay evidence.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

The Veteran's Navy reserve entrance examination in January 1948 
noted that his whisper test result was 15/15 in each ear.  The 
same 15/15 test result was documented on his entry into active 
service in July 1952.  At his December 1966 service separation 
examination, puretone thresholds in decibels, converted from ASA 
units to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
15
LEFT
10
0
0
15
20

Thus, as the Veteran's hearing acuity was normal on service 
entrance, but some loss is shown on separation, there is evidence 
of hearing loss in service.  Hensley v. Brown, 5 Vet. App. 160 
(1993).  

The competent evidence of record also indicates that the hearing 
loss and tinnitus are currently diagnosed.  Specifically, March 
2008 and September 2009 private treatment records reflect 
diagnoses of hearing loss and of tinnitus, the latter of which 
the Veteran reported in March 2008 to be long-standing.  
Bilateral sensorineural hearing loss and tinnitus were also both 
diagnosed at the June 2009 VA audiology examination.

Two opinions exist with respect to the relationship between the 
Veteran's currently diagnosed hearing loss and his military 
service.  The June 2009 VA examiner concluded that because the 
Veteran's "military file failed to provide any documentation 
pertaining to hearing loss or tinnitus," a nexus opinion could 
not be offered "without resort to mere speculation."  In 
September 2009, the Veteran's private audiologist stated that the 
Veteran's hearing loss pattern was consistent with noise-induced 
hearing loss, and that the Veteran's reported 14-year history of 
military-related noise exposure could be a primary or 
contributing factor to his current hearing loss.

The June 2008 VA examiner was incorrect in noting that the 
service treatment records reflected no documentation pertaining 
to hearing loss or tinnitus.  As noted above, there was both 
evidence of a decrease in the Veteran's hearing acuity, and of 
exposure to acoustic trauma.  Because his opinion is based on an 
inaccurate factual premise, it has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a 
medical opinion based on an inaccurate factual premise is not 
probative).  With respect to the September 2009 private opinion, 
use of the word "could" generally makes that opinion 
speculative.  See 38 C.F.R. § 3.102 (2010); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (holding that a treating physician's 
opinion that a veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition was 
too speculative to be probative).  However, it does consider the 
Veteran's history of inservice acoustic trauma and the lack of 
his postservice noise exposure.  Therefore, the Board finds that 
it has minimal probative value.

The competent lay and medical evidence of record shows current 
diagnoses of bilateral hearing loss and tinnitus, that the 
Veteran was exposed to noise during service; and that there was 
no intervening exposure to noise between service separation and 
the onset of hearing loss and tinnitus.  There also exists a 
minimally probative opinion finding that the in-service acoustic 
trauma was a factor in the Veteran's current hearing loss and 
tinnitus.  Most importantly, there is no competent medical 
evidence of record indicating that the Veteran's current 
bilateral hearing loss and tinnitus is not related to noise 
exposure during service.  Resolving any doubt in the Veteran's 
favor, service connection for bilateral hearing loss and tinnitus 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the applicable regulations concerning the payment of monetary 
benefits.

Service connection for tinnitus is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


